Citation Nr: 1118823	
Decision Date: 05/16/11    Archive Date: 05/26/11

DOCKET NO.  06-03 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut



THE ISSUES

1.  Entitlement to an increased evaluation for service-connected malaria.

2.  Entitlement to service connection for bilateral eye pain, to include as secondary to service-connected malaria.

3.  Entitlement to service connection for polycythemia, to include as secondary to service-connected malaria.

4.  Entitlement to service connection for a right eye disability.



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1943 to October 1944.

This matter was last before the Board of Veterans' Affairs (Board) in August 2010, on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  In an earlier decision of January 2009, the Board, in pertinent part, remanded these matters for the provision of additional notice and collection of additional records.  In addition to remanding the issues currently on appeal, the Board also denied the Veteran's claims for service connection for bilateral leg pain and headaches - as such, those claims are not before the Board and are not reflected on the title page.

In August 2010, the Board again remanded these remaining matters to the RO via the Appeals Management Center (AMC) for the collection of any outstanding service records and the provision of examinations for the Veteran's claimed conditions.  The Veteran's service personnel records were subsequently added to the record and the file reflects that examinations were conducted in September 2010.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

In March 2011, prior to the promulgation of a decision on the claims remaining on appeal, the Board received a letter from the Veteran, through his authorized representative, stating that he wished to withdraw his appeal of the claims for an increased evaluation for service-connected malaria, for service connection for bilateral eye pain, and for service connection for polycythemia.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the Veteran's appealed claim for an increased rating for malaria have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).

2.  The criteria for withdrawal of the Veteran's appealed claim for service connection for bilateral eye pain have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).

3.  The criteria for withdrawal of the Veteran's appealed claim for service connection for polycythemia have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board will discuss the relevant law which it is required to apply.  This includes statutes published in Title 38, United States Code ("38 U.S.C.A."); regulations published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (Implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (The Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

Withdrawals

The Board notes the ability to dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.  

The Veteran, through his authorized representative, submitted a March 2011 statement to VA, indicating that he did not wish to pursue any claim except his claim for service connection for a right eye disability.  Specifically, the Veteran stated: "All of my efforts are in support of my claim 3. Entitled to service connection to right eye impairment.  I am not pursuing the other three claims any further."  As such, the Board finds that the Veteran has withdrawn the matters of entitlement to an increased rating for malaria and for service connection for bilateral eye pain and polycythemia.  

Although the Veteran's representative submitted an April 2011 brief discussing all four (4) of the issues reflected on the title page, the Veteran's March 2011 letter had effectively withdrawn all issues except service connection for a right eye impairment.  Due to the withdrawal of these issues, there remain no allegations of errors of fact or law for appellate consideration so the Board does not have jurisdiction to review those claims.  Accordingly, the appeal for those claims is dismissed and the below discussion addresses only the claim of entitlement to service connection for a right eye disability.


ORDER

The appeal of entitlement to an increased rating for malaria is dismissed.

The appeal of entitlement to service connection for bilateral eye pain is dismissed.

The appeal of entitlement to service connection for polycythemia is dismissed.


REMAND

As an initial matter, the Board notes that the Veteran has contended that he was treated for an eye disability in 1942 at the Quantico base hospital at Quantico Air Station.  In the August 2010 remand, the Board directed the AMC to search all appropriate service record repositories for the Veteran's service personnel records and any outstanding treatment records.  The claims file reflects that these records were requested via the Personnel Information Exchange System (PIES) and all available records were sent to VA.  No records regarding treatment for a right eye disability in 1942 were located, but the file does not contain any formal finding of unavailability, or, as required by 38 C.F.R. § 3.159(e), a letter specifically informing the Veteran that the service treatment records he identified could not be located.  While this case is in remand status, the RO/AMC must so inform the Veteran.

In response to directives in the August 2010 remand, the RO/AMC obtained additional private medical records pertinent to the Veteran's ocular health.  However, an October 2010 letter from the Veteran's private physician stated that he was referring the Veteran to another physician, Dr. Peter Liggett, for an examination of, and opinion regarding, the right eye disability.  Unfortunately, the claims file does not contain any records from Dr. Liggett and, as such, the RO/AMC must ask the Veteran to complete an authorization for the release of these records.

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board notes that the Veteran was afforded a VA examination in September 2010.  However, the examiner did not have access to the outstanding private medical record (noted above), which may bear on the claim, and the resulting opinion contained an inconsistency.  Specifically, the examiner stated both that "it is more likely that not that his current complaints of visual impairment are not related to this event" and "it is as likely as not that described visual defect is directly related to injury" (italics added for emphasis).

Further, the Veteran in a March 2011 letter, questioned the qualifications (optometry rather than ophthalmology) of the 2010 examiner.  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).  Although the examiner's opinion reflects thorough interview of the Veteran, examination of his eye, and a reasoned medical opinion, since the report must be returned for other reasons, the Board also asks that the examiner conduct any consultations with other trained professionals as deemed necessary.  The RO/AMC must return the examination report to the examiner for corrective action pursuant to 38 C.F.R. § 4.2.  

The appeal is therefore REMANDED to the RO/AMC for the following actions:

1. Afford the Veteran an additional opportunity to submit any information that is not evidenced by the current record, to include, but not limited to, any additional VA, or non-VA, treatment; provide him with the necessary authorizations for the release of any private treatment records not currently on file - to specifically include, but not limited to, any examination report and opinion from Dr. Peter Liggett.  The RO/AMC must then obtain these records and associate them with the claims folder.  If VA is unsuccessful in obtaining any medical records identified by the Veteran, it must inform him and provide him an opportunity to submit copies of the outstanding medical records.

2.  The RO/AMC must, after determining that all available service treatment records have been associated with the record, act in accordance with 38 C.F.R. § 3.159(e) by making a formal finding as to the unavailability of the records identified by the Veteran (1942 treatment records from Quantico), inform him of the status of those records, and advise him of alternative forms of evidence that can be developed to substantiate his claim, including, but not limited to "buddy certificates" and letters.  Dixon v. Derwinski, 3 Vet. App.  261, 263-264 (1992). 

3.  The RO/AMC must then, in accordance with 38 C.F.R. § 4.2, return the Veteran's claims files to the September 2010 VA examiner or, if unavailable, another examiner of appropriate background and experience, to review the claims file - specifically noting any newly associated evidence such as an opinion from Dr. Liggett - and, if necessary, re-examine the Veteran to determine whether he has any current right eye disability likely related to any incident of his qualifying service.  The following considerations will govern the review:

a. The entire claims folder and a copy of this remand must be made available to the reviewer.  The examination report must reflect review of pertinent material in the claims folder - the reviewer is asked to specifically address any newly associated medical evidence, the inconsistency in the 2010 medical opinion (stating both that the current right eye disability is likely, and is not likely, related to the claimed in-service injury), and the Veteran's contention that his right eye macular degeneration is post-traumatic rather than age-related (referring to the American Academy of Ophthalmology pamphlet submitted by the Veteran).

b. After reviewing the claims file, the reviewer must provide a reasoned medical opinion as to whether the Veteran has any currently diagnosed right eye disability that is likely the direct result of any injury occurring during his active duty service; the reviewer should, as deemed necessary, conduct consultations with other trained medical professionals (if no consultations are deemed necessary, the examiner must explain why).

c. If the reviewer determines that an opinion cannot be rendered without another examination of the Veteran, such an examination must be scheduled and conducted;

d. In all conclusions, the reviewer must identify and explain the medical basis or bases.  If the reviewer is unable to render an opinion without resort to speculation, he or she should explain why and so state.  

4.  The RO/AMC must then review the claims file to determine whether the above-directed development has been completed.  If not, corrective measures must be taken.  If the reviewer's opinion does not provide all of the requested opinions then, in accordance with 38 C.F.R. § 4.2, the RO/AMC must return the Veteran's claims file to the examiner for a corrective opinion.

5.  Thereafter, the RO/AMC must consider all of the evidence of record and readjudicate the Veteran's claim.  If the claim is not granted in full, the Veteran and his representative must be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time should be allowed for response.  Thereafter, if indicated, the case should be returned to the Board for appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The Veteran is notified that it is his responsibility to report for any examinations and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2010).   If the Veteran does not report for any scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.   It should also be indicated whether any sent notice was returned as undeliverable.

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue.  The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts.  It has been held that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


